DETAILED ACTION
Status of the Claims
	The present application was filed on 7/8/2020.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 7/8/2020 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered by the Examiner herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, Subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that meet the three-prong test outlined above.  Such claim limitation(s) is/are: (a) “means for generating”, “means for inputting”, “means for collecting”, “means for inputting”, “means for outputting”, and “means for actuating” in Claim 18, (b) “means for transitioning” in Claim 19, and (c) “means for outputting” and “means for actuating” in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 11 is objected to because of the following informalities:
 As per Claim 11, Examiner suggests “a minimum meteorological optical range of the identified respective meteorological optical ranges” for clarity.  
Appropriate correction is required.


Claim Rejections - 35 U.S.C. 112(a)

The following is a quotation of 35 U.S.C. §112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. §112(a) as failing to comply with the
written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor had possession of the claimed invention.
As per Claims 18-20, in line with the 35 U.S.C. §112(b) rejections herein, Applicant fails to disclose any actual structure for each of: (a) “means for generating”, “means for inputting”, “means for collecting”, “means for inputting”, “means for outputting”, and “means for actuating” in Claim 18, (b) “means for transitioning” in Claim 19, and (c) “means for outputting” and “means for actuating” in Claim 20.  Applicant appears to simply repeat such language verbatim in Applicant’s disclosure (See Applicant’s Specification, paras [0032] – [0034]).  While the written description portion of 35 U.S.C. §112(a) does not require a detailed disclosure of subject matter that is well known and/or conventional in the art, the written description portion of 35 U.S.C. §112(a) does require a description of the claimed invention in sufficient detail such that one of ordinary skill in the art can reasonably conclude that Applicant had possession of the claimed invention. In this vein, in view of Applicant’s disclosure, (e.g., cites herein) and absent the description of any actual structure for each “means for” recitation, one of skill in the art does not know what actual structure(s) and/or well known or conventional structure(s) (e.g., what particular hardware alone, what particular software alone, what particular hardware and/or software combinations, etc.) that Applicant contemplated, at the time of filing the subject application, to realize the described function(s). Accordingly, Claims 18-20 fail to meet the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 8, Examiner questions whether Applicant intended “annotate the synthetic image…”. (See Applicant’s Specification, para [0051], “the server 125 can annotate the synthetic images with the MOR r used to input the simulated fog 205”).  Here, Applicant also has original support for “annotate the reference image” (Applicant’s Specification, paras [0014], [0027] and Original Claim 8), which causes confusion.  It is Examiner’s understanding that synthetic images with simulated fog (i.e., not reference images with no simulated fog) are used to train the machine learning program.  Applicant must particularly claim its invention.  
As per Claim 18, as indicated herein, “means for generating”, “means for inputting”, “means for collecting”, “means for inputting”, “means for outputting”, and “means for actuating” invoke 35 U.S.C. §112(f).  However, in line with the 35 U.S.C. §112(a) rejection herein, Applicant’s specification fails to disclose corresponding structure for performing each entire claimed function and to clearly link each structure to each entire claimed function. (see Applicant’s Specification, para [0032])  Accordingly, one is left to guess what structure each of Applicant’s “means for generating”, “means for inputting”, “means for collecting”, “means for inputting”, “means for outputting”, and “means for actuating” actually comprise.  
Applicant may:
(a)     Amend each claim such that “means for generating”, “means for inputting”, “means for collecting”, “means for inputting”, “means for outputting”, and “means for actuating” are no longer interpreted as a limitation under 35 U.S.C. 112(f); 
(b)     Amend the written description of the specification such that it expressly recites what structure(s) perform each entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)     Amend the written description of the specification such that it clearly links structure disclosed therein to the function(s) recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s) and clearly links them to the recited function(s) so that one of ordinary skill in the art would recognize what structure(s) perform the claimed function(s), Applicant should clarify the record by either: 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure(s) for performing each claimed function(s) and clearly links or associates the structure(s) to the claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(b)     Stating on the record what corresponding structure(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per Claim 19, as indicated herein, “means for transitioning” invokes 35 U.S.C. §112(f).  However, in line with the 35 U.S.C. §112(a) rejection herein, Applicant’s specification fails to disclose corresponding structure for performing the entire claimed function and to clearly link that structure to the entire claimed function. (see Applicant’s Specification, para [0033])  Accordingly, one is left to guess what structure Applicant’s “means for transitioning” actually comprises.  Applicant may address this issue in a manner similar to as discussed in Claim 18 above. 
As per Claim 20, as indicated herein, “means for outputting” and “means for actuating” invoke 35 U.S.C. §112(f).  However, in line with the 35 U.S.C. §112(a) rejection herein, Applicant’s specification fails to disclose corresponding structure for performing each entire claimed function and to clearly link each structure to each entire claimed function. (see Applicant’s Specification, para [0034])  Accordingly, one is left to guess what structure each of Applicant’s “means for outputting” and “means for actuating” actually comprise.  Applicant may address this issue in a manner similar to as discussed in Claim 18 above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) document entitled “Semantic Foggy Scene Understanding with Synthetic Data” by Sakaridis et al. (hereinafter NPL Sakaridis) in view of U.S. Patent Application Publication No. 2021/0158098 to Shimizu et al. (hereinafter Shimizu ‘098). 
As per Claim 1, NPL Sakaridis, as modified, teaches [a] system as follows:
Initially, NPL Sakaridis teaches generat[ing] a synthetic image by adjusting respective color values of one or more pixels of a reference image based on a specified meteorological optical range from a vehicle sensor to simulated fog; (p. 973, col. 1, ll. 3-6, “generate synthetic fog into real images that contain clear-weather outdoor scenes…partially synthetic foggy images” & p. 973, col. 1, ll. 11-14, “uses a standard optical model for daytime fog [] to overlay existing clear-weather images with synthetic fog” & p. 974, col. 1, ll. 17-18, “Cityscapes dataset” (vehicle sensor images) used to create “Foggy Cityscapes dataset” & p. 976, col. 2, ll. 26-46 , “I(x) = R(x) t(x) + L (1 - t(x)), where I(x) is the observed foggy image at pixel x, R(x) is the clear scene radiance and L is the atmospheric light [and] transmission t(x) determines the amount of scene radiance that reaches the camera [which] depends on the distance l(x) of the scene from the camera through t(x) = exp (-β l(x)) [where] parameter β is [an] attenuation coefficient [and for] t(x) ≥ 0.05 [i.e., t(x) ≥ 5%] then MOR [meteorological optical range] = 2.996/β [i.e., β = 2.996/MOR]”.  Notably, Applicant’s purported “color changing model” is “F(x) =t(x) R(x) + L (1 - t(x))” where “t(x)=exp (-β s(x))” and “β=2.996/ [MOR] r” (see Applicant’s Specification, paras [0046]-[0047]), which appears to merely substitute different letters and/or mathematically rearrange terms in NPL Sakaridis’ model (i.e., “F(x)” substituted for “I(x)”, “R(x) t(x)” mathematically rearranged as “t(x) R(x)”, “s(x)” substituted for “l(x)”, “MOR= 2.996/β” mathematically rearranged as “β=2.996/ [MOR] r”.  See also, page 980, col. 1, ll. 10-16, i.e., at different, specified MORs.  Not unlike Applicant’s “color changing model” (Applicant’s Specification, para [0048]), the term “L (1 - t(x))” of NPL Sakaridis’ model applies atmospheric light L, proportional to 1- t(x) (i.e., where t(x) is based on each MOR through β), to adjust the color values of pixels x in clear scene image R(x) to generate the synthetic fog); 
However, NPL Sakaridis does not explicitly disclose input[ting] the synthetic image to a machine learning program to train the machine learning program to identify a meteorological optical range from the vehicle sensor to actual fog.  Regardless, Shimizu ‘098 discloses a “method for training a model” (para [0065]) including a “neural network” (para [0066]).  In particular, similar to NPL Sakaridis, Shimizu ‘098 teaches “[s]imulating fog” by adjusting pixel color values (paras [0083]-[0086]) to obtain a “plurality of foggy images” (para [0087]).  Further, Shimizu ‘098 applies “various values for the coefficient β…to generate “various densities of synthetic fog [] on the images” (para [0087] & para [0077], i.e., since “MOR = 2.996/β”, applying various values for β also specifies various values for MOR).  Shimizu ‘098 then uses the “plurality of foggy images [] to train a model” where the “model is configured to receive as input an image, and to output a value (for example a coefficient β) associated with the image.” (paras [0088]-[0089] & para [0001], i.e., for “semantic segmentation of images in which [actual] fog may appear”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include input[ting] the synthetic image to a machine learning program to train the machine learning program to identify a meteorological optical range from the vehicle sensor to actual fog.  Here, as acknowledged by NPL Sakaridis and Shimizu ‘098, MOR=2.996/β (NPL Sakaridis, page 976, col. 2, l. 46 & Shimizu ‘098, para [0077]).  Accordingly, a model that outputs β also outputs MOR (i.e., via an established mathematical conversion).  Notably, Shimizu ‘098 is an extension of NPL Sakaridis (Shimizu’s ‘098 inventive entity includes C. Sakaridis, D. Dai, and L.V. Gool) and explicitly references NPL Sakaridis (Shimizu ‘098, para [0012]).  One would desire a model that accounts for different fog densities in an environment.    
Next, NPL Sakaridis does not explicitly disclose a computer including a processor and a memory, the memory storing instructions executable by the processor to [perform the above-recited steps].  Regardless, Shimizu ‘098 teaches its method as implemented vis “computer program instructions [stored in memory and] executed by a processor of a [computer] system” (paras [0112]-[0113]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include a computer including a processor and a memory, the memory storing instructions executable by the processor to [perform the above-recited steps].  One is expected to use known tools (e.g., computer, memory, stored executable instructions) according to their known abilities (i.e., to realize computer system functionality/implementation).
As per Claim 9, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
Further, NPL Sakaridis teaches [to] adjust the color values of one of the pixels in the reference image by decreasing the color values of the one of the pixels based on a transmission coefficient of light through fog and increasing an ambient light of the pixel based on the transmission coefficient (p. 976, col. 2, l. 26 – p. 977, col. 1, l. 21, i.e., this is what the “standard optical model” which “is used extensively in the literature” does to simulate fog in the image, e.g., based on t(x)). 
As per Claim 10, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
Further, NPL Sakaridis teaches [to] identify an initial distance from the vehicle sensor to an object in one of the pixels of the reference image and to adjust the color values of the one of the pixels based on the initial distance and the specified meteorological optical range from the vehicle sensor to the simulated fog (p. 976, col. 2, l. 26 – p. 977, col. 1, l. 21, i.e., this is what the “standard optical model” which “is used extensively in the literature” does to simulate fog in the image, e.g., using l(x))
As per Claim 13, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
Further, NPL Sakaridis teaches wherein the meteorological optical range is a distance at which a luminosity of a beam of light extending from the vehicle sensor falls below a luminosity threshold. (p. 976, col. 2, l. 43 – p. 977, col. 1, l. 3).
As per Claim 14, NPL Sakaridis, as modified, teaches [a] method, comprising: generating a synthetic image by adjusting respective color values of one or more pixels of a reference image based on a specified meteorological optical range from a vehicle sensor to simulated fog, the meteorological optical range being a distance at which a luminosity of a beam of light extending from the vehicle sensor falls below a luminosity threshold; and inputting the synthetic image to a machine learning program to train the machine learning program to identify a meteorological optical range from the vehicle sensor to actual fog.  (Here, Examiner points Applicant to the citations and rationale in Claims 1 & 13 above regarding said substantially similar recitations).

Claims 2-5, 7, 11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Sakaridis and Shimizu ‘098, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0142526 to Mantyjarvi et al. (hereinafter Mantyjarvi ‘526).
As per Claim 2, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
However, NPL Sakaridis does not explicitly disclose [to] collect an image with the vehicle sensor, input the image to the machine learning program, output, from the machine learning program, the meteorological optical range from the vehicle sensor to the actual fog.  Regardless, in line with Claim 1, Shimizu ‘098 teaches its trained model as “configured to receive as input an image, and to output a value (for example a coefficient β) associated with the image.” (para [0088]).  Here, “images which may be processed by the model (after complete training) may be photographs taken by image sensors” (para [0067]) “which show a scene…visible from a vehicle on a road” (para [0068] & para [0002], e.g., “acquired by a camera [of] a vehicle”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] collect an image with the vehicle sensor, input the image to the machine learning program, output, from the machine learning program, the meteorological optical range from the vehicle sensor to the actual fog.  Here, as acknowledged by NPL Sakaridis and Shimizu ‘098, MOR = 2.996/β (NPL Sakaridis, page 976, col. 2, l. 46 & Shimizu ‘098, para [0077]).  Accordingly, a model that outputs β also outputs MOR (i.e., via an established mathematical conversion).  Notably, Shimizu ‘098 is an extension of NPL Sakaridis (Shimizu’s ‘098 inventive entity includes C. Sakaridis, D. Dai, and L.V. Gool) and explicitly references NPL Sakaridis (Shimizu ‘098, para [0012]).  
Next, NPL Sakaridis does not explicitly disclose [to] actuate one or more vehicle components based on the meteorological optical range from the vehicle sensor to the actual fog.  Regardless, NPL Sakaridis acknowledges that “meteorological optical range (MOR), also known as visibility, is defined as the maximum distance from the camera for which t(x) ≥ 0.05…”. (page 976, col. 2, ll. 43-45, i.e., a maximum visibility distance).  In this vein, Mantyjarvi ‘526 teaches a system that “may predict blind areas that are along a driving route…and alter a vehicle-operation mode (e.g., computer-assisted vs. manual) if needed” (para [0082]).  In particular, Mantyjarvi ‘526 assesses “deficiencies in the effective range [] of vehicle sensors…based on predicted sensor range decreases (such as decreases due to weather conditions…)” (para [0082], emphasis added) and computes “predicted limited or no visibility areas” (para [0084] & para [0121], “[a]reas where the sensors are unable to perform detection to their full [] range [] may be flagged as blind areas”).  Here, calculating visible/viewable areas “may take into account the current [] weather conditions” (para [0123] & para [0121], i.e., “weather, such as fog”) by “adjusting expected effective sensor ranges” via “an adaptive algorithm or a look-up table” (para [0121], “approximation method” & para [0131], “that maps [] prevailing [weather] conditions to expected-sensor-range values”) and “[r]egions that lie between the calculated [visible/viewable] areas and the range [] of the sensors may be marked as blind areas” (para [0125]).  Within this backdrop, Mantyjarvi ‘526 discloses that: i) “a sensor and communication module [] may send [] data comprising a present sensor [] effective range…to [a] limited sensor visibility area [prediction] module” (paras [0103], emphasis added & [0108]) which “may determine regions of the real-world where, e.g., the sensors may not have an effective reading” (para [0104], emphasis added, i.e., blind areas), ii) a “driving mode module [] may send…sensor visibility requirements for the currently selected driving mode to the [limited sensor visibility area prediction module]” (para [0109], emphasis added), iii) the “limited sensor visibility area prediction module [] may compare [] the predicted blind areas with the received [sensor] visibility requirements for the current driving mode” and “send [] a hazard warning to the driving mode module 604 indicating potential blind areas” (para [0110] & para [0137], i.e.,“[a]n overlap may mean a sensor view is restricted”), iv) the “driving mode module…may send [] an indication of [a] driving mode change…to the UI module” (para [0113]), and v) the “UI module [] may display [] mode change prompts, mode change notifications, and blind area information” (para [0113] & para [0106], “driver may be prompted to select…manual driving mode in response to detected potential blind areas”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] actuate one or more vehicle components based on the meteorological optical range from the vehicle sensor to the actual fog.  Here, substituting one means of assessing/predicting the range deficiency of a vehicle sensor (e.g., MOR output by a trained model) for another (i.e., an approximation from a look-up table, adaptive algorithm, etc.) leads to expected results (i.e., means of assessing/predicting range deficiency used to determine visible/viewable areas, vehicle components activated based on that determined visible/viewable areas versus sensor visibility requirements for the current driving mode).  A “minimum level of visibility by AV sensors [ensures] safe operation in fully-autonomous driving mode” (para [0134]).  A driver would want to know “if a vehicle’s sensors are not able to properly observe a foreseeable traffic situation” (para [0092]). “In a real driving environment, [a] driver may see areas or situations in which the sensors may be unable to detect other traffic users/objects or may produce unreliable measurements to warrant automated driving” (para [0082], i.e., a switch to manual operation desired.).  
As per Claim 3, NPL Sakaridis, as modified, teaches the system of Claim 2.  
However, NPL Sakaridis does not explicitly disclose [to] transition one of the one or more vehicle components from autonomous operation to manual operation when the meteorological optical range from the vehicle sensor to the actual fog is below a distance threshold.  Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said recitations. (see also paras [0134], [0136], [0137], “visibility area threshold”, i.e. when the assessed/predicted range deficiency reveals a blind area and a minimum level of visibility associated with an AV sensor overlaps that blind area, that AV sensor’s view is restricted triggering transition to manual driving mode).        
As per Claim 4, NPL Sakaridis, as modified, teaches the system of Claim 3.  
However, NPL Sakaridis does not explicitly disclose [to] transition a vehicle from an autonomous mode to a manual mode when the meteorological optical range from the vehicle sensor to the actual fog is below a second distance threshold.  Regardless, Mantyjarvi ‘526 contemplates that its “vehicle 408 may include a set of sensors 432” (para [0100], emphasis added & FIG. 4, e.g., radar, lidar, cameras, ultrasound & FIG. 10) and that “the performance of the sensors 432 may be measured in real-time and compared to [vehicle sensor specifications and installation data 434] to identify…blind areas.” (para [0100]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] transition a vehicle from an autonomous mode to a manual mode when the meteorological optical range from the vehicle sensor to the actual fog is below a second distance threshold.  Here, duplication of sensors (e.g., cameras, etc.) and respective minimum levels of visibility associated with each sensor leads to expected results. (e.g., a restricted sensor view may trigger transition to manual driving mode).
As per Claim 5, NPL Sakaridis, as modified, teaches the system of Claim 2.  
However, NPL Sakaridis does not explicitly disclose [to] actuate a first component when the meteorological optical range from the vehicle sensor to the actual fog is above a first threshold and to actuate a second component when the meteorological optical range from the vehicle sensor to the actual fog is above a second threshold.  Regardless, Mantyjarvi ‘526 discloses that “[d]etection ranges may vary according to…the object and current environmental factors (e.g.,…fog…).” (para [0088]).  For example, for a given sensor, “[t]ypical detection ranges [] may be 150 m for vehicles or up to 50 m for pedestrians” (para [0088]).  In this vein, Mantyjarvi ‘526 acknowledges that the “range [may be] reduced only for specific types of objects, such as (fast) approaching vehicles [while s]lower-approaching pedestrians may be detected with shorter detection distances” (para [0092]).  Here, Mantyjarvi ‘526 teaches that “the AV may calculate a superposition of the blind areas against visibility requirements to determine whether the current/planned driving mode is feasible” (para [0136]) and “[f]or a driving mode update of no change, if visibility is not restricted, the vehicle may continue in automated [] mode” (para [0138]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] actuate a first component when the meteorological optical range from the vehicle sensor to the actual fog is above a first threshold and to actuate a second component when the meteorological optical range from the vehicle sensor to the actual fog is above a second threshold.  Practically, an assessed/predicted range deficiency (e.g., 175 m) may meet a number of minimum levels of visibility associated with given sensor (i.e., 50 m for pedestrians, 150 m for vehicles) such that no overlap with a blind area exists and autonomous control of the vehicle may proceed.
As per Claim 7, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
However, NPL Sakaridis does not explicitly disclose [to] identify an ambient light of the reference image and to adjust the respective color values of the one or more pixels based on the ambient light.  Regardless, Shimizu ‘098 teaches that “atmospheric light is a constant value estimated from the image” where “pixels with highest intensity values can be taken as the atmospheric light” (para [0085]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] identify an ambient light of the reference image and to adjust the respective color values of the one or more pixels based on the ambient light.  Both NPL Sakaridis and Shimizu ‘098 utilize the same model to simulate fog. (NPL Sakaridis, page 976, col. 2, l. 31 & Shimizu ‘098, para [0083]).  One is expected to use known tools according to their known features/functions.  Notably, Shimizu ‘098 is an extension of NPL Sakaridis (Shimizu’s ‘098 inventive entity includes C. Sakaridis, D. Dai, and L.V. Gool) and explicitly references NPL Sakaridis (Shimizu ‘098, para [0012]).
As per Claim 11, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
However, NPL Sakaridis does not explicitly disclose [to] identify respective meteorological optical ranges from the vehicle sensor to the actual fog for all pixels in an image collected by the vehicle sensor and to actuate one or more vehicle components based on a minimum meteorological optical range from the vehicle sensor to the actual fog.  (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said substantially similar recitations, i.e. based on the present sensor effective range reduced/ minimized due to actual fog).
As per Claim 15, NPL Sakaridis, as modified, teaches the method of Claim 14 above.  
However, NPL Sakaridis does not explicitly disclose collecting an image with the vehicle sensor, inputting the image to the machine learning program, outputting, from the machine learning program, the meteorological optical range from the vehicle sensor to the actual fog, and actuating one or more vehicle components based on the meteorological optical range from the vehicle sensor to the actual fog. (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said substantially similar recitations).
 As per Claim 16, NPL Sakaridis, as modified, teaches the method of Claim 15 above.  
However, NPL Sakaridis does not explicitly disclose transitioning one of the one or more vehicle components from autonomous operation to manual operation when the meteorological optical range from the vehicle sensor to the actual fog is below a distance threshold. (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations). 
As per Claim 18, NPL Sakaridis, as modified, teaches [a] system, comprising: a vehicle sensor; means for generating a synthetic image by adjusting respective color values of one or more pixels of a reference image based on a specified meteorological optical range from the vehicle sensor to simulated fog, the meteorological optical range being a distance at which a luminosity of a beam of light extending from the vehicle sensor falls below a luminosity threshold; means for inputting the synthetic image to a machine learning program to train the machine learning program to identify a meteorological optical range from the vehicle sensor to actual fog; means for collecting an image with the vehicle sensor; means for inputting the image to the machine learning program; means for outputting, from the machine learning program, the meteorological optical range from the vehicle sensor to the actual fog; and means for actuating one or more vehicle components based on the meteorological optical range from the vehicle sensor to the actual fog. (Here, Examiner points Applicant to the citations and rationale in Claims 1, 2, & 13 above regarding said substantially similar recitations).
As per Claim 19, NPL Sakaridis, as modified, teaches the system of Claim 18 above.  
However, NPL Sakaridis does not explicitly disclose means for transitioning one of the one or more vehicle components from autonomous operation to manual operation when the meteorological optical range from the vehicle sensor to the actual fog is below a distance threshold.  (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations). 

Claims 6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Sakaridis, Shimizu ‘098, and Mantyjarvi ‘526, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0309248 to Choe et al. (hereinafter Choe ‘248).
As per Claim 6, NPL Sakaridis, as modified, teaches the system of Claim 2 above.  
However, NPL Sakaridis does not explicitly disclose [to] output, from the machine learning program, an object in the collected image and to actuate the one or more vehicle components based on the object output by the machine learning program.  Regardless, Choe ‘248 teaches a “deployment module 118” that deploys “a trained machine learning module to provide [a driving] autonomous vehicle 1000 with a mechanism to detect [an aspects of interest]” (para [0060]).  In particular, the deployment module 118 may “deploy the machine learning model(s) and receive an output of a bounding shape around [an aspect of interest]” and “[i]n response, the deployment module 118…may determine [a] next step” of the autonomous vehicle 1000. (para [0061], i.e., drive over, stop, maneuver around, etc. & para [0031], “path planning, control decisions, obstacle avoidance, and/or other operations”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] output, from the machine learning program, an object in the collected image and to actuate the one or more vehicle components based on the object output by the machine learning program.  Here, training a model to output a further known image characteristic (e.g., “objects” detected in the image) leads to expected results (i.e., vehicle control based at least in part on the detected objects).  One is expected to use known tools (e.g., object recognition models) according to their known abilities (e.g., collision avoidance, path planning, etc.).  Here, NPL Sakaridis desires the detection of objects (p. 973, col. 2, ll. 12-14, i.e., “an automated car still requires a robust detection of road lanes, traffic lights, and other traffic agents in the presence of fog”).  Similarly, Shimizu ‘098 appreciates that “it is not conceivable for a vehicle to avoid bad weather, and the vehicle has to be able to distinguish different objects in every possible weather condition” (para [0006]). 
As per Claim 17, NPL Sakaridis, as modified, teaches the method of Claim 15 above.  
However, NPL Sakaridis does not explicitly disclose outputting, from the machine learning program, an object in the collected image and actuating the one or more vehicle components based on the object output by the machine learning program. (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said substantially similar recitations). 

As per Claim 20, NPL Sakaridis, as modified, teaches the system of Claim 18 above.  
However, NPL Sakaridis does not explicitly disclose means for outputting, from the machine learning program, an object in the collected image and means for actuating the one or more vehicle components based on the object output by the machine learning program. (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said substantially similar recitations). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Sakaridis and Shimizu ‘098, as applied herein, and further in view of Choe ‘248.
As per Claim 8, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
However, NPL Sakaridis does not explicitly disclose [to] annotate the reference image with the meteorological optical range from the sensor to the simulated fog.  Regardless, Choe ‘248 teaches a system that “generates training data that includes both real-world and simulated data to train a machine-learning model [] and to test the machine learning model by using the training data as ground truth data” (para [0025]).  Here, “[m]any instances of a simulated object may be generated to correspond to a number of different characteristics (e.g., location… occlusion, and/or environmental conditions)” and “various instances of the simulated object may be inserted into the previously captured real-world image data thereby generating a large amount of image data and ground truth data that corresponds to simulated road objects [] in real-world image data” (para [0025]).  In particular, the “[s]imulated objects…may be generated from the perspective of a virtual sensor on a car” and “multiple instances of each object are generated by simulating the same object under different conditions [e.g.]…different distances from the virtual sensor [] to create instances [] that reflect different environmental and position conditions” (para [0026] & para [0033], e.g., “at set distance intervals away from [the] virtual sensor on [the] virtual vehicle”).  In this vein, Choe ‘248 discloses “a ground truth loader 108” that loads “annotation data, such as bounding shapes and labels (e.g., types of objects…)” generated for the real-world image (para [0043], e.g., which is “synthetically produced”, “real produced”, “machine-automated”, and/or “human annotated”) and a “ground truth data updater 112” that, after augmenting the real-world image with a virtual instance(s), updates the ground truth data (para [0055], i.e., adding annotation data corresponding to each virtual instance, e.g., “associated bounding shape…object type labels for the inserted virtual instance” & para [0056]).  Ultimately, “[t]he bounding shape of the simulated instance of the object and the bounding shapes of the objects in the real-world image - as denoted in the corresponding ground truth data - may then be used as ground truth data to test whether the machine learning model is correctly identifying objects” (para [0029]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] annotate the reference image with the meteorological optical range from the sensor to the simulated fog.  As evidenced by Choe ‘248, different distances and/or set distances to a simulated aspect of interest (i.e., distance to object instance, MOR to fog, etc.) would be desired as ground truth annotations when training/testing a machine learning model.  Similar to NPL Sakaridis, Choe ‘248 seeks to provide a “training image 600…that includes a real-world image augmented with a [simulated] representation” to train a machine learning model (para [0058]).    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Sakaridis, Shimizu ‘098, and Mantyjarvi ‘526, as applied herein, and further in view of U.S. Patent Application Publication No. 2020/0339128 to Kanoh et al. (hereinafter Kanoh ‘128).
As per Claim 12, NPL Sakaridis, as modified, teaches the system of Claim 1 above.  
However, NPL Sakaridis does not explicitly disclose [to] identify an object with a second vehicle sensor and a distance from the second vehicle sensor to the object, and to suppress actuation of one or more vehicle components based on the identified object when the distance from the second vehicle sensor to the object exceeds the meteorological optical range from the vehicle sensor to the actual fog.  Regardless, similar to Claim 5 above, Mantyjarvi ‘526 discloses that “[d]etection ranges may vary according to…the object and current environmental factors (e.g.,…fog…).” (para [0088]).  For example, objects may be detected/tracked via LIDAR sensors, where “[t]ypical detection ranges [] may be 150 m for vehicles or up to 50 m for pedestrians” (para [0088]).  In this vein, Mantyjarvi ‘526 acknowledges that the “range [may be] reduced only for specific types of objects, such as (fast) approaching vehicles [while s]lower-approaching pedestrians may be detected with shorter detection distances” (para [0092]).  Here, Mantyjarvi ‘526 teaches that “the AV may calculate a superposition of the blind areas against visibility requirements to determine whether the current/planned driving mode is feasible” (para [0136]) and “a driving mode update to manual mode may be initiated [such that] automated driving may not be permitted even under driver supervision” (para [0138]).  Within this backdrop, Kanoh ‘128 similarly discloses “a process of changing [an] automated driving mode” executed by an “action candidate determination unit 309” (para [0058]).  In particular, “detection ranges” associated with a plurality of sensors (e.g. LiDARs 42, radars 43, cameras 41) may be assessed for sufficiency (para [0060]) and, ultimately, the “vehicle control apparatus [may] partially suppress[ an] action of automated driving and some of the automated driving modes in accordance with the state of the sensors” (para [0064]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NPL Sakaridis to include [to] identify an object with a second vehicle sensor and a distance from the second vehicle sensor to the object, and to suppress actuation of one or more vehicle components based on the identified object when the distance from the second vehicle sensor to the object exceeds the meteorological optical range from the vehicle sensor to the actual fog.  Assessing further “detected ranges” relative to an assessed/predicted range deficiency (e.g., MOR) leads to expected results (i.e., appropriate vehicle control executed).  As suggested by Kanoh ‘128, a vehicle may need to actively suppress a vehicle action based on “detection ranges” associated with a number of sensors “to ensure [] safety in automated driving” (para [0064]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665